Case 4:19-cv-00027-DN-PK Document 105 Filed 02/23/21 PageID.3375 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    ROSALIE CHILCOAT, an individual                         MEMORANDUM DECISION AND
                                                            ORDER DENYING DEFENDANT
                             Plaintiff,                     ZANE ODELL’S [101] MOTION FOR
    v.                                                      ATTORNEYS’ FEES

    ZANE ODELL,                                             Case No. 4:19-cv-00027-DN-PK

                             Defendant.                     District Judge David Nuffer
                                                            Magistrate Judge Paul Kohler


           Defendant Zane Odell (“Odell”) filed a motion requesting attorneys’ fees pursuant to 42

U.S.C. § 1988 (the “Motion”). 1 The Motion is denied.

                                               INTRODUCTION

           This case arose out of a criminal prosecution of a wilderness advocate, Plaintiff Rosalie

Chilcoat (“Chilcoat”), for an alleged trespassing incident in the Spring of 2017. 2 Chilcoat was

accused of trespassing by Odell, and she sued him under 42 U.S.C. § 1983 and for civil assault.

Odell prevailed against Chilcoat under both claims and now brings this Motion for attorneys’

fees.

                                                  DISCUSSION

           In a section 1983 civil rights proceeding, “the court, in its discretion, may allow the

prevailing party…a reasonable attorney’s fee…” 3 “[A] district court may in its discretion award

attorney's fees to a prevailing defendant . . . upon a finding that the plaintiff's action was




1
 Defendant Zane Odell’s Motion for Attorney’s Fees Pursuant to 42 U.S.C. § 1988, docket no. 101, filed Feb. 19,
2021.
2
    Complaint and Jury Demand, docket no. 2, filed Apr. 10, 2019.
3
    42 U.S.C. § 1988(b) (2000).
Case 4:19-cv-00027-DN-PK Document 105 Filed 02/23/21 PageID.3376 Page 2 of 2




frivolous, unreasonable, or without foundation, even though not brought in subjective bad

faith.” 4 “An award is not justified, however, just because the plaintiff ‘ultimately lost his case.’” 5

“To allow an award of attorney's fees simply because the plaintiff did not prevail ‘would

substantially add to the risk inhering in most litigation and would undercut the efforts of

Congress to promote vigorous enforcement’ of the civil rights laws.”” 6

           An award of attorney fees to a defendant in a § 1983 civil rights case is discretionary, and

in this case, is not appropriate. While Chilcoat’s claims were ultimately without merit, there is

insufficient evidence that Chilcoat’s action was frivolous, unreasonable, or without foundation.

                                                   ORDER

           IT IS HEREBY ORDERED that Defendant Zane Odell’s Motion for Attorney’s Fees

Pursuant to 42 U.S.C. § 1988 7 is denied.


           Dated February 23, 2021.

                                                    BY THE COURT:


                                                    ____________________________
                                                    David Nuffer
                                                    United States District Judge




4
    Christiansburg Garment Co. v. Equal Employment Opportunity Comm'n, 434 U.S. 412, 421 (1978).
5
  Dill v. City of Edmond, Okl., 162 F.3d 1172 (10th Cir. 1998) (unpublished) (quoting Christiansburg Garment Co.
v. Equal Employment Opportunity Comm'n, 434 U.S. 412, 421 (1978)).
6
  Dill v. City of Edmond, Okl., 162 F.3d 1172 (10th Cir. 1998) (unpublished) (quoting Christiansburg Garment Co.
v. Equal Employment Opportunity Comm'n, 434 U.S. 412, 422 (1978).
7
    Docket no. 101, filed Feb. 19, 2021.



                                                                                                                   2
